Citation Nr: 0719080	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  03-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1973.  He had no service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's April 2002 claim for 
service connection for type II diabetes mellitus.

In a June 2005 decision, the Board denied the veteran's claim 
for service connection for type II diabetes mellitus.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a January 
2007  Order, the Court vacated the June 2005 Board decision, 
and remanded the case to the Board for further proceedings 
consistent with a January 2007 Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he incurred diabetes mellitus type 
II as a result of in-service  exposure to herbicides during 
stateside service with the U.S. Marine Corps.  He alleges 
that he was exposed to herbicides while assigned to a 
training support unit at Quantico, Virginia, during his 
period of active service.  He has described that the training 
ground had been set up as a replica of a Viet Cong village, 
and he contends that it was regularly sprayed with a chemical 
defoliant to duplicate the conditions of combat in Vietnam.  
He further alleges that he had seen helicopters spraying 
defoliant on the grounds during daylight hours.  The veteran 
is currently diagnosed with type II diabetes mellitus.

Notwithstanding that in August 2002, the National Personnel 
Records Center reported that the veteran was not exposed to 
herbicides during his period of active service, this matter 
has been remanded by the Court for specific compliance with 
the provisions of VA's Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C (formerly M21-
1, part VI, para. 7.20(b)(3)), as to procedures to determine 
whether a veteran was exposed to herbicides in a vicinity 
other than Vietnam or along the demilitarized zone (DMZ) in 
Korea.  

In substance, the RO/AMC must follow a sequential analysis, 
involving the following steps:  

Step
Action
1
Ask the veteran for the approximate dates, location, and 
nature of the alleged exposure.
2
Did the veteran furnish this information within 60 days?
If yes, go to Step 3.
If no, decide the claim based on the evidence of record.
3
Furnish the veteran's detailed description of exposure to 
C&P Service via
email at VAVBAWAS/CO/211/AGENTORANGE, and
request a review of DoD's inventory of herbicide 
operations to determine 
whether herbicides were used as alleged.
4
Did C&P Service's review confirm that herbicides were 
used as alleged?
If yes, determine whether service connection is otherwise 
in order.
If no, submit a request to JSRRC for verification of 
exposure to herbicides.


VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C (formerly M21-1, part VI, para. 
7.20(b)(3)).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must comply with the above-
cited provisions of VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C 
(formerly M21-1, part VI, para. 
7.20(b)(3)), then readjudicate the issue 
on appeal.  If any benefit on appeal 
remains denied, provided the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.

The RO/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




